      Case 2:20-mc-00185 Document 5 Filed on 04/23/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

TOWNSEL MYERS,                               §
                                             §
        Plaintiff,                           §
VS.                                          § MISC. ACTION NO. 2:20-MC-185
                                             §
PAROLE BOARD,                                §
                                             §
        Defendant.                           §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
           TO DENY PLAINTIFF’S APPLICATION TO PROCEED
          IN FORMA PAUPERIS AND TO DISMISS THIS ACTION

       On March 3, 2020, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation to Deny Plaintiff’s Application to Proceed In

Forma Pauperis and to Dismiss this Action” (D.E. 3). The Plaintiff was provided proper

notice of, and opportunity to object to, the Magistrate Judge’s Memorandum and

Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No.

2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 3), and all other relevant

1/2
      Case 2:20-mc-00185 Document 5 Filed on 04/23/20 in TXSD Page 2 of 2



documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge.            Accordingly, Plaintiff’s IFP

Application (D.E. 1) is DENIED and this action is DISMISSED WITH PREJUDICE

for failure to state a claim upon which relief may be granted and/or as frivolous.

       ORDERED this 23rd day of April, 2020.


                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
